*281CONCLUSION OF LAW
The court decided as a conclusion of law that the plaintiff was entitled to recover $372,816.93, less the counterclaim of the defendant heretofore allowed by the court in the sum of $76,805.51, or a balance of $296,011.42.
It was therefore ordered that the plaintiff recover of and from the United States the sum of two hundred ninety-six thousand eleven dollars and forty two cents ($296,011.42), with interest at 5 per centum per annum, as a part of just compensation, on $136,357.25 from May 2,1938, until paid.